By the Court.

Benning J.
delivering the opinion.
Was the Court right in refusing to order the injunction ?
We think so, and for two reasons.
1st. The price of the corn if allowed as a credit on the note, would not pay off the note. And there is not m the bill any tender of the balance. And there is and can be no pretense of aright to an injunction to prevent the holders of the note from collecting this balance.
2d. The allegations of the bill, in respect to discovery, are so uncertain that it is impossible to tell from them, whether the complainants really need any relief or discovery — to tell whether they will not be able to prove their defense at law. Those allegations are as follows: “Your orators further show unto your honor, that they are unable to make the necessary proof of facts at law in reference to- the said lot of corn, and the purpose to which it was sent to be applied, and are compelled to seek relief in equity.” If these allegations had been, that “ they were unable to prove the. facts aforesaidand “were unable to prove, that the purpose *125aforesaid was the purpose for which the porn was sent,” the allegations would have been sufficiently certain.
And unless it clearly appears in a case, that the interposition of Court of Equity is needed, a Court of Equity will not interpose.
Judgment affirmed.